    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 1 of 12 - Page ID#: 350



                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF KENTUCKY
                                                           CENTRAL DIVISION
                                                              (at Lexington)

     SINGAPORE MINISTRY OF HEALTH,                                         )
                                                                           )
                   Plaintiff,                                              )   Civil Action No. 5: 19-051-DCR
                                                                           )
     V.                                                                    )
                                                                           )
     MIKHY K. FARRERA-BROCHEZ,                                             )   PRELIMINARY INJUNCTION
                                                                           )
                   Defendant.                                              )

                                                               *** *** *** ***

              Plaintiff Singapore Ministry of Health (“MOH”) filed a motion for a temporary

restraining order and preliminary injunction on February 14, 2019.1 [Record No. 2] This Court

granted the MOH’s motion for a temporary restraining order on Tuesday, February 19, 2019.

[Record No. 10] A hearing was scheduled and held regarding the motion for a preliminary

injunction on Friday, February 22, 2019. [Record No. 18] Defendant Mikhy K. Farrera-

Brochez received notice of the hearing pursuant to Rule 65 of the Federal Rules of Civil

Procedure, but was not present, perhaps due to his arrest on a related criminal complaint.

[Record Nos. 17, 18] The undersigned extended and expanded the temporary restraining order

for a period of fourteen days while considering whether a preliminary injunction should be

entered. [Record Nos. 19, 20] For the reasons set forth below, the Court is convinced that a

preliminary injunction is necessary. Therefore, the Court will enjoin Farrera-Brochez and any

agent, representative, companion, friend, or acquaintance from disseminating any confidential,


                                                            
1
 A temporary restraining order may be issued without notice to the adverse party and is limited in
duration. Fed. R. Civ. P. 65.
                                                                     ‐1-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 2 of 12 - Page ID#: 351



sensitive, or private information obtained from the Government of Singapore, or any agency

of the Government of Singapore.

                                              I.

         The MOH filed this action on February 14, 2019, asserting that Farrera-Brochez

unlawfully obtained information maintained by the MOH, including information on a national

Human Immunodeficiency Virus Registry (“HIV Registry” or “the registry”). [Record No. 1]

The HIV Registry contains confidential information including individuals’ names, unique

identification numbers, contact information such as phone numbers and addresses, HIV test

results, and other related medical information. [Id.]

         The MOH contends that while Farrera-Brochez was living and working in Singapore,

he obtained confidential information from the HIV Registry. [Id.] Singapore “maintains the

HIV Registry to monitor the HIV infection situation, conduct contact tracing, and assess

disease prevention and management measures.” [Id.] Farrera-Brochez’s purported husband,

Ler Teck Siang, is a Singaporean doctor who had authority to access confidential information

relating to the HIV Registry from March 2012 to May 2013. [Id.] The MOH believes that

Farrera-Brochez obtained the confidential information as a result of Siang mishandling it. [Id.]

         The Court granted the MOH’s motion for a temporary restraining order because the

verified complaint demonstrated that disclosure of the information provided in the HIV

Registry would cause irreparable injury to identified individuals. [Record No. 10] The MOH

asserted that the individuals on the HIV registry would face irreparable injury because

dissemination of the information could lead to their losing jobs and insurance coverage.

Likewise, the MOH contends that the stigmatization associated with HIV in Singapore may

lead to other harms as a result of being identified as being infected with HIV.
                                              ‐2-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 3 of 12 - Page ID#: 352



         The MOH attached two news articles to its verified complaint, indicating that Farrera-

Brochez is in continued possession of the HIV Registry. [Record Nos. 1-4, 1-5] Additionally,

the author of one article states that Farrera-Brochez asked via text message: “[w]ill it hurt your

story if I make some of the data public?” [Record no. 1-4, p. 6] The articles also indicate that

Farrera-Brochez has forwarded confidential information found in the HIV Registry to a U.S.

government agency and another media outlet. [Id.]

         Finally, the MOH notified the Court that Farrera-Brochez had disclosed additional

confidential information from the Government of Singapore. [Record No. 9] It asserts that

Farrera-Brochez     disseminated    a   list   of     the   National   Registration   Identification

Numbers/Foreigner Identification Numbers of 13 HIV positive patients (including himself),

who were scheduled for a medical check-up at Singapore’s Changi Prison Complex on March

28, 2018 (“the prisons list”). [Id.] The MOH contends that Farrera-Brochez disseminated the

prisons list in an attachment to an e-mail sent to government authorities and multiple media

sources. [Record No. 9-1, p. 9] The MOH argues that a preliminary injunction is necessary

to prevent further dissemination of this confidential information

                                                II.

         A preliminary injunction is an extraordinary equitable measure. The relief provided by

an injunction is intended to preserve the status quo by maintaining the relative positions of the

parties until a full trial on the merits can be held. Univ. of Texas v. Camenisch, 451 U.S. 390,

395 (1981). The Court considers the following factors in determining whether temporary

injunctive relief is appropriate: (1) the likelihood of success on the merits; (2) whether an

injunction will prevent the movant from suffering an irreparable injury; (3) whether issuance

of an injunction would cause substantial harm to others; and (4) whether the public interest
                                                ‐3-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 4 of 12 - Page ID#: 353



would be served by the injunction. See Certified Restoration Dry Cleaning Network, L.L.C.

v. Tenke Corp., 511 F.3d 535, 542 (6th Cir. 2007); see also McPherson v. Mich. High Sch.

Athletic Ass’n, Inc., 119 F.3d 453, 459 (6th Cir. 1997) (en banc) (quoting Sandison v. Mich.

High Sch. Athletic Ass’n, Inc., 64 F.3d 1026, 1030 (6th Cir. 1995)). These factors should “be

balanced against one another and should not be considered prerequisites to the grant of a

preliminary injunction.” Leary v. Daeschner, 228 F.3d 729, 736 (6th Cir. 2000). Additionally,

there is no rigid formality in applying these factors and they do not need to be given equal

weight. They are simply meant to be a guide for the Court’s exercise of discretion. See Suster

v. Marshall, 149 F.3d 523, 528 (6th Cir. 1998) (citing In re Eagle-Picher Indus., Inc., 963 F.2d

855, 859 (6th Cir. 1992)).

         The plaintiff bears the burden of proving that issuance of a preliminary injunction is

proper. Overstreet v. Lexington-Fayette Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002).

“[A] preliminary injunction is customarily granted on the basis of procedures that are less

formal and evidence that is less complete than a trial on the merits.” Univ. of Texas, 451 U.S.

at 395; see also Certified Restoration, 511 F.3d at 542 (internal quotation marks omitted).

Finally, the Court notes that the plaintiff is not required to prove its case in full to obtain

injunctive relief. However, the proof needed “is much more stringent than the proof required

to survive a summary judgment motion.” Leary, 228 F.3d at 739.

                                              III.

         Against the above backdrop, the Court turns to the question of whether it is proper to

issue a preliminary injunction in the present case.




                                               ‐4-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 5 of 12 - Page ID#: 354



         A. MOH Has Demonstrated a Likelihood of Success on the Merits.

         The MOH asserts that Farrera-Brochez violated Singapore’s Official Secrets Act

(“OSA”), its Computer Misuse Act (“CMA”), and Kentucky law. However, this Court does

not enforce the laws of Singapore. Attorney Gen. of Canada v. R.J. Reynolds Tobacco

Holdings, Inc., 268 F.3d 103, 134 n. 43 (2d Cir. 2001) (stating “I deem it of the utmost

importance to bear in mind that we are not here concerned with a suit by a foreign state to

enforce its laws.”) (internal citations omitted). Therefore, to obtain a preliminary injunction,

the MOH must show that there is a strong likelihood of success on the Kentucky claim of

invasion of privacy.

         But even against this more limited analysis, the MOH is likely to succeed in showing

Farrera-Brochez committed an invasion of privacy under Kentucky law. “The right of privacy

is invaded by (a) unreasonable intrusion upon the seclusion of another…; or (b) appropriation

of the other’s name or likeness…; or (c) unreasonable publicity given to the other’s private

life…; or (d) publicity that unreasonably places the other in a false light before the public…”

McCall v. Courier-Journal and Louisville Times Co., 623 S.W.2d 882, 887 (Ky. 1981) (citing

Restatement (Second) of Torts, Sec. 652A (1976)). Because Farrera-Brochez has threatened

to disclose confidential medical information about the HIV Registry to news outlets, it is likely

that the MOH can show that if this information is released, it would give unreasonable

publicity to another’s private life. Additionally, Farrera-Brochez has shown that he is willing

and capable of giving unreasonable publicity to another’s private life because he has disclosed

the prisons list to news outlets. The information on the prisons list involves confidential

information about prisoners’ private lives. And simply put, if this information is not recovered

but further disseminated it will continue to give unreasonable publicity to the individuals’
                                               ‐5-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 6 of 12 - Page ID#: 355



private affairs. Therefore, the first element of the balancing test weighs in favor of granting a

preliminary injunction.

         B. The MOH Has Demonstrated Irreparable Injury.

         The MOH asserts two types of irreparable injury. It first contends that it will continue

to be directly injured by the harm to its reputation for its failure to maintain the confidential

information. Second, the MOH argues that it will be indirectly injured because the citizens of

Singapore who are identified through the registry will be irreparably harmed if this information

is released publically. To show an irreparable injury, “the harm alleged must be both certain

and great, rather than speculative or theoretical.” State of Ohio ex rel. Celebrezze v. Nuclear

Reg. Comm’n, 812 F.2d 288, 290 (6th Cir. 1987).

                i.      Direct Injury

         The MOH demonstrates that it will likely suffer a direct irreparable injury if preliminary

injunctive relief is not granted. An injury to reputation is an irreparable injury because it is

not fully compensable by money damages and it is difficult to calculate reputational harm. See

United States v. Miami Univ., 294 F.3d 797, 819 (6th Cir. 2002). When a defendant’s activities

cause harm to a plaintiff’s reputation and goodwill, the potential damages constitute “the sort

of injury that warrants the issuance of a preliminary injunction because actual loss is

impossible to compute.” CompuServe Inc. v. Cyber Promotions, Inc., 962 F. Supp. 1015,

1027-28 (S.D. Ohio Feb. 3, 1997). While these cases address reputation in a commercial

context, their reasoning remains the same with governments because they rely on their

reputation and good will with the citizens of their countries.

         Here, the additional dissemination of the confidential information would harm the

MOH’s reputation because the citizens of Singapore may lose trust and may be unwilling to
                                                ‐6-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 7 of 12 - Page ID#: 356



provide necessary information to its governmental agencies prospectively. Therefore, the

harm to the MOH’s reputation is difficult to fully calculate and constitutes an irreparable

injury. See Miami Univ., 294 F.3d at 819.

         Next, the direct harm alleged by the MOH is certain and substantial. The MOH has

shown that Farrera-Brochez has confidential information concerning third parties and is likely

to disseminate it if he is not enjoined. And if the information is further distributed, the MOH

would likely suffer significant reputational harm. Conversely, enjoining Farrera-Brochez from

distributing the subject information would lessen and/or prevent the likely damage. Therefore,

the Court concludes that MOH has established direct harm that is likely certain and great if a

preliminary injunction is not entered. Phillips v. Tangilag, 5:16-cv-00088-TBR, 2018 WL

2024627, at *5 (W.D. Ky. May 1, 2018); Certified Restoration, 511 F.3d at 542; see also

McPherson, 119 F.3d at 459.

                ii.    Indirect Injury

         Additionally, the MOH would likely suffer indirect injuries if a preliminary injunction

is not granted. This is because of the very real harm to its citizens if the subject information

is disseminated. Loss of privacy constitutes irreparable injury because it is difficult to calculate

damages or fully compensate harmed individuals through money damages. See Miami Univ.,

294 F.3d at 819. “The privacy interest in information regarding one’s HIV status is particularly

strong because of the stigma, potential for harassment, and risk of much harm from non-

consensual dissemination of the information.” Doe v. Magnusson, No. 04-cv-130, 2005 WL

758454, at *8 (D. Me. Mar. 21, 2005) (citing Doe v. Southeastern Pa. Transp. Auth., 72 F.3d

1133, 1140 (3d Cir. 1995)). The indirect injury resulting from the loss of privacy in the present

case is substantial. If the subject information in the HIV Registry is further disclosed, the
                                                ‐7-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 8 of 12 - Page ID#: 357



identified individuals would be subject to the potential loss of insurance and employment

opportunities. Such injuries, while presently uncertain, would be irreparable due to the lack

of anonymity if identifying information is disseminated and further disclosed.

         It is also likely that Farrera-Brochez will continue in his efforts to disseminate this

information if a preliminary injunction is not entered. The defendant has indicated in a

Facebook post that he feels “wronged” by the government of Singapore and has repeatedly

threatened to disseminate the information if his husband is not released from custody. The

notice of filing submitted by the MOH on Tuesday, February 19, 2019, also indicates that

Farrera-Brochez distributed a list of the National Registration Identification Number/Foreign

Identification Number of HIV patients who were scheduled for a check-up on March 28, 2018,

in Singapore’s Changi Prison Complex. [Record No. 9] Thus, while Farrera-Brochez has

(allegedly) released confidential information, it is likely he will continue in this course of

conduct if he is not enjoined.

         Accordingly, the factor of whether the plaintiff will suffer an irreparable injury weighs

in favor of the Court issuing a preliminary injunction.

         C. The MOH Has Shown Substantial Harm to Others Will Occur Unless an
            Injunction Is Entered.

         Issuing an injunction in this case will not harm others. Farrera-Brochez does not have

a First Amendment right to disclose this information because that right does not protect

unlawful disclosures of highly confidential patient information. See In re Zyprexa Injunction,

474 F. Supp. 2d 385, 420-21 (E.D.N.Y. 2007) (citing Madsen v. Women’s Health Ctr. Inc.,

512 U.S. 753, 764-65 (1994)). Moreover, it does not appear that he has a legally-protected

right to possess the subject information.        He allegedly obtained it illegally from the


                                                ‐8-
 
    Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 9 of 12 - Page ID#: 358



Government of Singapore. And it does not appear that prohibiting disclosure would harm

anyone. The only entity that has an interest in the registry is the MOH, and would seem that

no one would be entitled to compel the disclosure of it. Because there is not a likelihood of

substantial harm to others, this factor weighs in favor of issuing a preliminary injunction.

         D. The Public Interest Favors Issuance of a Preliminary Injunction.

         Finally, the public interest will be served by the issuance of injunctive relief. An

injunction will prohibit the further distribution of highly confidential health information of

parties who are not before the Court (i.e., citizens of Singapore as well as the United States).

Clearly, it is in the public’s interest for this information to remain private. Magnusson, 2005

WL 758454, at *8.

                                               IV.

         In summary, all factors favor injunctive relief at this point of the proceedings. It is

likely that MOH will succeed on the merits of its claims. Next, the MOH as well as citizens

of Singapore and the United States will suffer irreparable injury if a preliminary injunction is

not issued. Additionally, issuance of a preliminary injunction will not harm others or the

defendant and the public interest will be served by the relief outlined herein. Accordingly,

pursuant to Rule 65 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED as follows:

         1.     The plaintiff’s motion for a preliminary injunction [Record No. 2] is

GRANTED.

         2.     Defendant Mikhy K. Farrera-Brochez is TEMPORARILY ENJOINED from

posting, disclosing, referencing, discussing, saving, uploading, or disseminating              any

confidential, sensitive, or private information obtained from the Singapore Government
                                               ‐9-
 
Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 10 of 12 - Page ID#: 359



(including the Singapore Ministry of Health and the Singapore Prisons Service), and held by

the defendant, either directly or indirectly, including but not limited to, the HIV Registry, the

prisons list, files related to hospital services and to other infectious diseases, as well as other

information such as emails, HIV studies and reports.

       3.      Any agent, representative, companion, friend, or acquaintance of the defendant

in possession of the confidential, sensitive, or private information obtained by the defendant

from the Singapore Government (including the Singapore Ministry of Health and the

Singapore Prisons Service), including but not limited to, the HIV Registry, the prisons list,

files related to hospital services and to other infectious diseases, as well as other information

such as emails, HIV studies and reports is hereby TEMPORARILY ENJOINED from

posting, disclosing, referencing, discussing, saving, uploading, or disseminating such

information.

       4.      Defendant Mikhy K. Farrera-Brochez IS DIRECTED TO IMMEDIATELY

DELIVER to the Singapore Ministry of Health or its designated representative all copies of

any confidential, sensitive, or private information obtained from the Singapore Government

(including the Singapore Ministry of Health and the Singapore Prisons Service) in his

possession or control (whether in electronic or hard copy form), including any and all

information related to or obtained from the HIV Registry, the Prisons List, files related to

hospital services and to other infectious diseases, as well as other information such as emails,

HIV studies and reports. The return of these materials shall be done in such a way to preserve

the confidentiality of the information contained therein.

       5.      Defendant Mikhy K. Farrera-Brochez IS DIRECTED TO PERMANENTLY

DELETE all confidential, sensitive, or private information obtained from the Singapore
                                               ‐10-
 
Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 11 of 12 - Page ID#: 360



Government (including the Singapore Ministry of Health and the Singapore Prisons Service)

saved or uploaded to any computer, device, electronic storage media, online website, platform,

database, or other location. Farrera-Brochez IS DIRECTED TO CERTIFY to the Court that

all such deletions have occurred, and he must make this certification no later than FRIDAY,

MARCH 29, 2019.

       6.     Defendant Mikhy K. Farrera-Brochez IS DIRECTED TO REMOVE all online

posts and references, including on all social media platforms that refer to the presence or

existence of any confidential, sensitive, or private information obtained from the Singapore

Government (including the Singapore Ministry of Health and the Singapore Prisons Service),

or any data leak in relation to such confidential information, and is PROHIBITED from

making any further such posts or references. Farrera-Brochez shall certify to the Court that all

such removals have occurred, and he must make this certification no later than FRIDAY,

MARCH 29, 2019.

       7.     Any agent, representative, companion, friend, or acquaintance of the defendant

in possession of the confidential, sensitive, or private information obtained by the defendant

from the Singapore Government (including the Singapore Ministry of Health and the

Singapore Prisons Service), and including the HIV Registry, the prisons list, files related to

hospital services and to other infectious diseases, as well as other information such as emails,

HIV studies and reports shall DELETE and REMOVE any and all confidential information

in his/her/its possession or power, including copies saved or uploaded on any online website,

platform, or other database.

       8.     The Singapore Ministry of Health is DIRECTED TO NOTIFY the persons or

entities who are believed to be in possession of the confidential, sensitive, or private
                                             ‐11-
 
Case: 5:19-cv-00051-DCR Doc #: 24 Filed: 03/04/19 Page: 12 of 12 - Page ID#: 361



information obtained by the defendant from the Singapore Government (including the

Singapore Ministry of Health and the Singapore Prisons Service), but who are not Farrera-

Brochez’s agents, representative, companions, friends, or acquaintances, of this Order, and to

encourage them to delete, remove, or return to the Singapore Ministry of Health in strictest

confidence, any and all confidential, sensitive, or private information in their possession or

control, including copies saved or uploaded on any computer device, electronic storage media,

online website, platform, or other database.

       9.      The bond posed by the plaintiff shall remain in effect until the Court makes a

final determination in this matter. No other security is required at this time.

       10.     This Preliminary Injunction shall remain in effect, subject to further orders.

       11.     The Clerk of Court shall mail a copy of this Order to the defendant at the Fayette

County Detention Center and to his CJA appointed attorney, John W. Oakley, whose contact

information is listed in Lexington Criminal Action Nos. 5: 19-mj-05052-MAS and 5:19-mj-

05041-MAS.

       Dated: March 4, 2019 at 11:45 a.m.




                                                                                                     




                                               ‐12-
 
